 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Case No. 2:18-cr-00327-JAD-EJY
Plaintiff,
ORDER TEMPORARILY
UNSEALING AUDIO RECORDINGS

 

vs.
LAMONT MARS POPE,

)
)
)
)
)
)
}
)
Defendant. )
)

 

Lucas Gaffney, Esq., filed a Designation of Transcripts
(Doc. 95). Of the transcripts requested, the following docket
numbers are proceedings that are either sealed or contain a
sealed portion: Docket Nos. 7 and 53. The transcripts are to
be prepared by Amber McClane, Court Transcriber.

IT IS THE ORDER OF THE COURT that the sealed audio
recording shall be unsealed for the limited purpose of
preparing the transcript by Amber McClane and providing a copy
of the transcript to Lucas Gaffney, Esq., as requested.

IT IS FURTHER ORDERED that the audio recording shall
thereafter be resealed and a certified copy of the transcript
be delivered to the Clerk pursuant to 28 U.S.C. § 753(b) and
remain sealed until further order of this Court.

IT IS FURTHER ORDERED that the receiving party shall not
disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the
parties directly concerned with this case.

ard

DATED this day of * , 2020.

 

JENNI y A DORSEY
United Stptes Mistrict Court Judge

 

 
